t c summary opinion united_states tax_court christine ann elliott petitioner v commissioner of internal revenue respondent docket no 676-06s filed date christine ann elliott pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case involves petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the tax_year the issue for decision is whether petitioner is entitled to relief under sec_6015 c or f background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in kentfield california petitioner has a history of temporal lobe epilepsy and is borderline learning disabled in arithmetic when petitioner was years old she underwent involuntary electric shock treatment after her parents admitted her to a hospital petitioner alleges that the electric shock treatment left her with dyslexia short- term and long-term memory loss cognitive deficiencies and seizure disorders for which she has had to compensate for the past years petitioner married kirk elliott in during tax_year petitioner held an individual_retirement_account ira in her own name with the resources trust company petitioner had been married previously and her first husband established the account for her pursuant to their divorce settlement during tax_year petitioner and mr elliott agreed that petitioner would request an early ira distribution mr elliott filled out at least two forms requesting early distributions from petitioner’s ira the forms indicated that petitioner elected to not have federal_income_tax withheld from the gross distribution amount requested petitioner signed all of the forms requesting early distributions from her ira and during tax_year received distributions totaling dollar_figure resources trust company directly deposited the early ira_distributions into a bank account jointly held by petitioner and mr elliott petitioner and mr elliott filed a joint federal_income_tax return for tax_year but did not report the early distributions from petitioner’s ira petitioner and mr elliott filed for divorce in date but at the time of trial the divorce was not yet final although an internal_revenue_service form_8857 request for innocent spouse relief was not made a part of the record respondent does not deny that petitioner submitted a request for relief on date respondent issued a notice_of_determination denying petitioner’s request for relief under sec_6015 c and f on date petitioner there is no indication in the record whether a notice_of_deficiency was issued but petitioner does not contest the amount of tax due or that it was properly assessed filed with this court a stand-alone petition contesting respondent’s determination discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due for that year sec_6013 a spouse who has filed a joint_return may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 under sec_6015 a requesting spouse may seek relief from liability under sec_6015 or if eligible may allocate liability according to the provisions under sec_6015 if relief is not available under sec_6015 or c then an individual may seek equitable relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either except as otherwise provided in sec_6015 petitioner bear sec_2 sec_6015 vests the court with jurisdiction to review an election for relief from joint_and_several_liability arising from a stand-alone petition cases brought under sec_6015 have become known as stand alone cases because only the right to spousal relief is in issue independent of any deficiency proceeding see 114_tc_354 114_tc_324 the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual timely elects in such form as the secretary may prescribe the benefits of this subsection with respect to the last three elements petitioner is not the other individual described in sec_6015 the ira was petitioner’s separate_account to which mr elliott had no access without petitioner’s signature petitioner admitted that she signed the early distribution forms and that the money was transferred from her individual ira to her joint account with mr elliott she knew of the transactions and did not ask mr elliott whether the amounts were reported on their joint federal_income_tax return petitioner cannot be granted relief for understatements that are attributable to her own erroneous items see 121_tc_73 we agree with respondent that petitioner is not entitled to relief under sec_6015 sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_ to be eligible for relief under sec_6015 the requesting spouse must be no longer married to be legally_separated from or have lived at least months apart from the individual with whom the tax_return was filed sec_6015 relief under sec_6015 is not available however to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to a deficiency sec_6015 in the case of omitted income knowledge of the item includes knowledge of receipt of the income see 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 sec_1_6015-3 income_tax regs petitioner and mr elliott separated in and they had lived apart for over months at the time of the filing of the petition however as noted above the items giving rise to the deficiency on the joint_return are the unreported early distributions from petitioner’s separate ira petitioner allowed mr elliott to fill out the early distribution forms petitioner signed her name to the forms and the distribution was deposited into petitioner and mr elliott’s joint bank account petitioner admitted that she knew about the ira withdrawals and that she discussed it with mr elliott before they withdrew the amounts petitioner argues that her cognitive deficiencies and learning disabilities prevent her from understanding forms and numbers so she had to rely on others including mr elliott to prepare her tax returns and handle her finances petitioner testified that mr elliott filled out financial forms and she signed them trusting that her husband was doing what was in her best interest since she could not comprehend the forms even though petitioner could not comprehend forms she testified that she asked mr elliott questions to determine whether the amounts on the return were correct she admitted however that she did not ask him whether the ira_distributions were reported on the return the court is sympathetic to petitioner’s situation but a spouse requesting relief under sec_6015 has a duty_of inquiry 114_tc_276 based on the foregoing petitioner had actual knowledge of the distribution from her ira see sec_1_6015-3 income_tax regs and this precludes the court from granting her relief under sec_6015 sec_6015 since petitioner is not entitled to relief under sec_6015 or c we consider whether petitioner qualifies for relief under sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard 114_tc_324 butler v commissioner supra pincite petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion see rule a alt v commissioner supra pincite petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir as directed by sec_6015 the commissioner has prescribed guidelines for determining whether a spouse qualifies for relief under subsection f the applicable provisions are found in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 according to revproc_2003_61 sec_4 c b pincite of the guideline the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 the threshold conditions of this section are stated in the conjunctive and each condition must be satisfied to be eligible to submit a request for equitable relief under sec_6015 id under revproc_2003_61 sec_4 the income_tax_liability from which the requesting spouse seeks relief must be attributable to an item of the individual with whom the requesting spouse filed the joint_return unless one of four stated exceptions applies the only exception relevant to petitioner’s case applies if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was signed and that fear of retaliation prevented the requesting spouse from challenging the treatment of items on the return revproc_2003_61 sec_4 d c b pincite petitioner alleges that mr elliott was abusive but the abuse she reported was toward her daughter and she was not aware of the abuse until years after the return at issue was signed since the reported abuse does not meet the requirements of this exception and the disbursement from petitioner’s ira is attributable to her we agree with respondent that petitioner has not met the threshold requirements for relief found in revproc_2003_61 sec dollar_figure of the applicable guidelines since petitioner has not met the threshold requirements we find that respondent did not act arbitrarily capriciously or without sound basis in fact and therefore conclude that petitioner does not qualify for relief under sec_6015 to reflect the foregoing decision will be entered for respondent
